Citation Nr: 0322729	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1971 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.  In the rating decision, the RO denied 
service connection for hepatitis C.  The veteran duly 
appealed this decision.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  For 
example, when the veteran was seen in December 1996 at the 
Long Beach VA Medical Center, he referenced private medical 
records regarding treatment for hepatitis C.  The RO should, 
therefore, request additional information from the veteran 
regarding these records, such as the name, address and dates 
of treatment.  38 C.F.R. § 3.159(c)(1) (2002).  The veteran 
is advised that he has an obligation to cooperate fully with 
VA's efforts to obtain private medical records.  38 C.F.R. 
§ 3.159(c)(1)(i), (ii) (2002).  

In addition, in the veteran's application for VA benefits, he 
provides that he was treated at the Long Beach VA Medical 
Center beginning in 1974.  The earliest medical record 
provided from the VA Long Beach Medical Center is December 
1996.  Therefore, the RO should request the treatment records 
from 1974 to December 1996.  38 C.F.R. § 3.159(c)(2) (2002).  

The Board also finds that a VA examination addressing the 
etiology of the veteran's claimed hepatitis C is warranted.  
38 C.F.R. § 3.159(c)(4).  The veteran advances two theories 
of entitlement.  In his original claim, he speculated that 
his current hepatitis C resulted from his use of intravenous 
drugs in service.  In the substantive appeal, the veteran 
claims that minor surgery was performed on him during active 
duty service.  The veteran speculates that due to the minor 
surgery he contracted hepatitis C.  The veteran has not been 
afforded a VA medical examination in connection with his 
claim.  Upon review of the service medical records, there is 
no notation of any surgery performed on the veteran while in 
service; however, taking into consideration all lay and 
medical evidence (including statements of the claimant), the 
Board finds that a VA "nexus" medical examination is 
necessary.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
and obtain from him the name and 
address of all private treatment 
providers who treated him for hepatitis 
C.  The RO should, then, take all 
necessary steps to obtain any treatment 
records specifically identified by the 
veteran.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  The RO should contact the Long 
Beach VA Medical Center and request 
treatment records pertaining to the 
veteran from 1974 to December 1996, 
including any records which have been 
archived.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file. 

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology and 
likely date of onset of his claimed 
hepatitis C.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that any hepatitis C 
identified on examination is 
etiologically related to the veteran's 
service or any incident therein.  If 
the examiner concludes that the veteran 
has hepatitis C which was incurred in 
service, the examiner should state the 
etiological factor leading to the 
hepatitis C.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion can not be expressed 
without resort to speculation, the 
examiner should so indicate.

4.  Then, the RO should review the 
examiner's report to ensure that all 
questions posed in this REMAND have 
been adequately addressed.  The report 
should be returned for completion if 
any inadequacies are found.  If the 
examiner recommends further development 
(e.g., a new examination or obtaining 
additional medical records), such 
development should also be 
accomplished.

5.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for hepatitis C.  In 
this issuance, the RO should provide 
the provisions of 38 C.F.R. § 3.102 and 
3.159 (2002).  If the determination of 
this claim remains less than fully 
favorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



